Citation Nr: 1213397	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Buffalo, New York Regional Office (RO). The RO denied the Veteran's claims. 

The RO also denied a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in the March 2010 rating action. The Veteran timely appealed the denial of that issue, but, during the pendency of his appeal, the RO issued a June 2010 rating decision granting service connection for PTSD, effective November 24, 2009. The Veteran responded with a notice of disagreement (NOD) as to the effective date, specifically contending that he was entitled to a June 30, 2009 effective date. The NOD initiated appellate review concerning the effective date. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In February 2011, the RO issued a rating decision granting the benefit sought on appeal - an effective date of June 30, 2009 for the Veteran's entitlement to service connection for PTSD. A March 2012 letter from the Veteran's representative indicated that the February 2011 rating action satisfied his appeal: the letter stated that the Veteran was withdrawing all (italics added for emphasis) claims and did not identify an earlier effective date claim in an enumeration of appealed issues. As the RO has granted the Veteran's claim for an earlier effective date for PTSD to the extent argued, that issue is not before the Board and is not reflected on the title page. AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The RO issued a March 2010 rating decision denying entitlement to service connection for bilateral hearing loss, tinnitus, and a skin disorder. 

2. The Veteran timely appealed the denials.

3. Prior to the promulgation of a decision in the appeal, the Board received a written March 2012 notice that the Veteran wished to withdraw his appeals.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3. The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a skin disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a March 2010 rating decision denying the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a skin disorder. The Veteran submitted a timely notice of disagreement to the March 2010 rating action. He subsequently perfected his appeal. 

The Veteran's authorized representative submitted a March 2012 statement that he "no longer wishe[d] to pursue his claims before the Board." The letter specified that the representative had obtained the Veteran's consent to withdraw appeals as to service connection for hearing loss, tinnitus, and a skin disorder. The Board finds that the matter has been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claims.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus is dismissed.

The claim of entitlement to service connection for a skin disorder is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


